MEMORANDUM **
California state prisoner Howard Preston Thomas appeals pro se the district court’s judgment dismissing as untimely his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253.
*664Reviewing de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), we affirm for the reasons stated in the magistrate judge’s findings and recommendations filed on August 18, 2004, and adopted by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.